Lowe, J.
The errors complained of are: First, that the Court erred in holding that the claim should have been sworn to and' filed in the Probate Court. Secondly, in rendering judgment for defendant typon the facts found and entered of record.
The assignment is well made, and the errors must be sustained. The gist of the complaint (that of correcting a mistake in a settlement), is one first to be ascertained, and until the settlement is opened, and the error corrected, the plaintiff had not, in contemplation of law, any claims which he could swear to or file in the County Court. Besides, our interpretation of § 2391 of the Revision of 1860, which requires claims against an estate to be clearly stated, sworn to, and filed, is, that it simply supplies a rulé of action, where the claim is intended to be collected of the administrator, by establishing the same in the County Court. If, however, the claim is peculiar in its nature, intricate or difficult to be established, or the jurisdiction of a court of equity is to be invoked; it is the right and privilege of the claimant to prosecute the same originally in the District Court, in some cases without, in others with, the approbation of the County Court, § 2295. In all such cases, the rule prescribed by § 2391, above referred to, has no application, and does not obtain. It is plain that a compliance with it would be a useless formality, for the reason that the decision of the District Court (or of this court, should the case be appealed), must be conclusive upon the administrator ; and the County Court, in allowing or disallowing *163tbe claim thus adj udicated. Nevertheless, in the case before us, although tbe plaintiff bad very fairly stated, and as fairly proved tbe mistakes in the settlement, and the defendant’s consequent indebtedness, tbe Court held that it was not entitled to recover, because tbe plaintiff bad not, prior to tbe commencement of its suit, sworn to and filed with the County'Court, its claim.
This is clearly a misapprehension of the statute regulating the proof and establishment of claims against the estates of decedents, and the judgment will be reversed and the cause remanded.
Reversed.